           Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 1 of 18
                                                         U.S. Department of Justice
      [Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                             March 7, 2019

      The Honorable Jesse M. Furman
      United States District Judge
      Southern District of New York
      United States District Courthouse
      40 Foley Square – Room 2202
      New York, New York 10007


                                                 Re:         United States v. Madars Jankevics, et al.,
                                                             Docket No. 16-CR-00692


      Dear Judge Furman:

      Please find enclosed 6 Victim Impact Statements for the above-referenced case scheduled for
      sentencing on March 8, 2019.

      Thank you for your attention.


                                                             Very truly yours,

                                                             GEOFFREY S. BERMAN
                                                             United States Attorney



                                                       By:
                                                             Wendy Olsen Clancy
                                                             Victim Witness Coordinator
                                                             (212) 637-1028



      Enclosures:

cc:       Assistant United States Attorney Matthew Hellman, with attachments
          Assistant United States Attorney Daniel Nessim, with attachments
          Assistant United States Attorney Emily Johnson, with attachments
          Assistant United States Attorney Jeffrey Coffman, with attachments
 Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 2 of 18
                                                                   Page 2


United States Probation Officer Jill Jeffries, with attachments
Jeremy Schneider, Esq., with attachments
Spencer Bruck, Esq., with attachments
Ellen M. Murphy, Esq., with attachments
Greg Morvillo, Esq., with attachments
Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 3 of 18
Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 4 of 18
Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 5 of 18
Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 6 of 18
Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 7 of 18
           Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 8 of 18


From:            Nessim, Daniel (USANYS)
To:              Figueroa, Ivy (USANYS) 1
Cc:              Hellman, Matthew (USANYS); Johnson, Emily (USANYS) 2; Bagoyo, Justin (USANYS)
Subject:         FW: VICTIM IMPACT STATEMENT REQUEST (MJ)
Date:            Wednesday, March 06, 2019 3:54:23 PM


2 of 5
 
From: Fox, Christina L. (NY) (FBI)
Sent: Wednesday, March 6, 2019 12:38 PM
To: Bagoyo, Justin (USANYS)                                  ; Jackson, Angela (NY) (FBI)

Cc: Hellman, Matthew (USANYS)                                         Nessim, Daniel (USANYS)
                        Johnson, Emily (USANYS)
Subject: FW: VICTIM IMPACT STATEMENT REQUEST (MJ)

Statement for Jankevics sentencing this Friday
 
Christina L. Fox
Special Agent
FBI New York




*** Please note the recent change in my email address from                             to
                 All emails sent to my previous email address will be redirected to my new email
address.***
 
From: William Perschke
Sent: Wednesday, March 06, 2019 12:28 PM
To: Fox, Christina L. (NY) (FBI)
Subject: Re: VICTIM IMPACT STATEMENT REQUEST (MJ)

I investigated the vehicle I was supposed to be buying very carefully...but the group that
presented the vehicle for sale was very sophisticated in all aspects of the transaction; ie:
extensive pictures of the vehicle, the selling dealership, talking with the people, etc..

II was defrauded of $16050.00 (sixteen thousand and fifty) as a result of trying to purchase the
vehicle. I did not know this was a fraud until the day the truck was supposed to be delivered to
my house.

I contacted Topeka, KS police and they referred me to Phoenix, AZ police (where I live). I
contacted Phoenix police...they came out and we talked. The officer I spoke with looked at
everything the pictures and paperwork I received, including a bill of sale and a copy of the
title, and thought it looked legitimate as well.

I ended up filing a report for Internet crime with the FBI.
       Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 9 of 18


I did go back to my bank for a better understanding of what happened and found out the
money was not transferred to Topeka, KS where I expected it to go. I took exception with my
bank for not telling me about the location of where the money went. I worked with a member
of the bank fraud dept. and they tried to recover the funds to no avail.

This whole incident was very costly and if it was not for my faith...could have depressed me a
lot more.

I am glad these horrible people were caught...they should be punished to the maximum for
what they did to folks like me and they should be made accountable for the funds they
defrauded from me and I am sure many others.

It has been over a year, so some of the anguish I suffered has worn off. This has been one of
the worst experiences of my life (I am 72).

I have 3 grown kids...I cannot speak for how they feel about this...I expect they are pleased the
people have been caught as well.

Thank you for letting me tell a little about how this affected me.

William Perschke

On Tue, Mar 5, 2019 at 6:21 PM Fox, Christina L. (NY) (FBI)                        wrote:
 Hi Perschke,

       I am reaching out to see if you are interested in providing a victim impact statement to
  be submitted to the court for the sentencing of the individual whose bank account received
  your funds. The sentencing is scheduled for later this week. If interested in providing a
  statement, can you please reply to this email by Wednesday, March 6, 2019 and email me a
  victim impact statement to provide to the judge to review prior to imposing a sentence on
  the defendant as to how this impacted you and/or your family financially, physically,
  emotionally etc. You will also receive updated correspondence in the mail from the
  Southern District of New York after the sentencing to inform you of the case update. I
  appreciate any statement you are willing to provide. Please do not hesitate to reach out with
  any questions.

  Thank you,

  Christina L. Fox
  Special Agent
  FBI New York




  *** Please note the recent change in my email address from                           to
                 All emails sent to my previous email address will be redirected to my new
  email address.***
          Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 10 of 18


From:             Nessim, Daniel (USANYS)
To:               Figueroa, Ivy (USANYS) 1
Cc:               Hellman, Matthew (USANYS); Johnson, Emily (USANYS) 2; Bagoyo, Justin (USANYS)
Subject:          FW: IC3.GOV COMPLAINT/ VICTIM IMPACT STATEMENT REQUEST (MJ)
Date:             Wednesday, March 06, 2019 3:54:35 PM


3 of 5.
 
From: Fox, Christina L. (NY) (FBI)
Sent: Wednesday, March 6, 2019 11:59 AM
To: Bagoyo, Justin (USANYS)                                    Jackson, Angela (NY) (FBI)

Cc: Hellman, Matthew (USANYS                        Nessim, Daniel (USANYS)
                        Johnson, Emily (USANYS) 2
Subject: FW: IC3.GOV COMPLAINT/ VICTIM IMPACT STATEMENT REQUEST (MJ)

Statement for Jankevics Sentencing this Friday
 
Christina L. Fox
Special Agent
FBI New York




*** Please note the recent change in my email address from                           to
               All emails sent to my previous email address will be redirected to my new email
address.***
 
From: Shonna Janes
Sent: Tuesday, March 05, 2019 10:09 PM
To: Fox, Christina L. (NY) (FBI)
Subject: Re: IC3.GOV COMPLAINT/ VICTIM IMPACT STATEMENT REQUEST (MJ)

Dear Sir or Madam,
 
    I am writing this to inform the court of how this crime impacted my life and my family.  I spoke with the
person whoever they were on the phone several times before sending the money. It actually took me
several days to as I had a bad feeling in my gut about it that something did not add up. As my husband
and I talked more and more about this purchase and I had made sure I contacted Ebay purchase
protection and Paypal as well we agreed with each other to go ahead and send the money as this bobcat
was a great buy for my husbands business and would save us money as these machines are not cheap.
Anyway as our conversation grew farther he also informed me that his shipping would be free for machine
as well. 
 
So we then preceded to wire the money to his account at Bank of America like he said. After a few days
of no correspondence about shipping i started questioning him he stated he was out of the country and
couldn't refund my money until he got back but I could cancel the transaction. Also stated that he couldn't
access the money either that there was a hold. After that I told him I was canceling it then and he would
never message me again . That's when I knew that he had stolen our money. So I began the process of
       Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 11 of 18


reporting him ; first trying to reverse payment for fraud, then starting a fraud case with ebay, filing the
appropriate claims I needed to. It all has just been so stressful. 
 
Not to mention my mother is dying from breast cancer right now so this just takes my precious time I have
left with her because of you cowardly actions. 
 
This really just turned our world upside down. I couldn't eat, sleep, for weeks. Literally made me sick. This
was all of our savings we had in the bank at the time. So; with no machine and no money left we were
just OUT OF everything we had. I was worried; how can an individual do something like this to people??
We do have kids and responsibilities to take care of and our own bills you know. It's called real life. You
sir took from my kids when you stole this money. SHAME ON YOU . I THINK YOU ARE A COWARD. If
you need money that bad go get a job in the real world like everyone else. 
 
 I really hope the court will give this individual or individuals the maximum sentence and show them that
they ruined a families life by this crime. It is not a joke. Please don't let them be released and be able to
do this to other families again..
 
 
 
 
Thank You,
Shonna Janes

                 office/fax
 
 
 
On Tuesday, March 5, 2019, 7:55:45 PM CST, Fox, Christina L. (NY) (FBI)                         wrote:
 
 
Hi Shonna,
   
    I received your Internet Crime Complaint Center (IC3.GOV) complaint regarding the item you
purchased but did not receive. I am reaching out to see if you are interested in providing a victim impact
statement to be submitted to the court for the sentencing of the individual whose bank account received
your funds. The sentencing is scheduled for later this week. If interested in providing a statement, can you
please reply to this email by Wednesday, March 6, 2019 and email me a victim impact statement to
provide to the judge to review prior to imposing a sentence on the defendant as to how this impacted you
and/or your family financially, physically, emotionally etc. You will also receive updated correspondence in
the mail from the Southern District of New York after the sentencing to inform you of the case update. I
appreciate any statement you are willing to provide. Please do not hesitate to reach out with any
questions.
 
Thank you,   
 
Christina L. Fox
Special Agent
FBI New York



 
*** Please note the recent change in my email address from                         to                    All
emails sent to my previous email address will be redirected to my new email address.***
 
          Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 12 of 18


From:            Nessim, Daniel (USANYS)
To:              Figueroa, Ivy (USANYS) 1
Cc:              Hellman, Matthew (USANYS); Johnson, Emily (USANYS) 2; Bagoyo, Justin (USANYS)
Subject:         FW: IC3.GOV/ VICTIM IMPACT STATEMENT REQUEST (MJ)
Date:            Wednesday, March 06, 2019 3:54:51 PM


4 of 5.
 
From: Fox, Christina L. (NY) (FBI)
Sent: Wednesday, March 6, 2019 11:56 AM
To: Bagoyo, Justin (USANYS)                                   Jackson, Angela (NY) (FBI)

Cc: Hellman, Matthew (USANYS)                       Nessim, Daniel (USANYS)
                       ; Johnson, Emily (USANYS) 2
Subject: FW: IC3.GOV/ VICTIM IMPACT STATEMENT REQUEST (MJ)

Statement for Jankevics Sentencing this Friday
 
Christina L. Fox
Special Agent
FBI New York




*** Please note the recent change in my email address from                           to
               All emails sent to my previous email address will be redirected to my new email
address.***
 
From: Mark Harmon
Sent: Wednesday, March 06, 2019 12:23 AM
To: Fox, Christina L. (NY) (FBI)
Subject: Re: IC3.GOV/ VICTIM IMPACT STATEMENT REQUEST (MJ)

Mark Harmon’s Statement

   When I bid on that excavator I was preapproved for a loan of the amount I paid. I had to pay
for the excavator first because the defendant couldn’t wait an extra day for the money. Then I
found out that it was a fraud the bank would no longer loan the money. I didn’t have that much
money on hand. I wasn’t able to pay all my bills on time. I know that it hurt my credit rating.
Being frauded that much money wasn’t good for my marriage the stress wasn’t good for
health.
 I have always trusted people but now I’m more carefull.

Mark Harmon


Sent from Yahoo Mail for iPhone
      Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 13 of 18


On Tuesday, March 5, 2019, 7:33 PM, Fox, Christina L. (NY) (FBI)                wrote:

      Hi Mr. Harmon,

         I am reaching out to see if you are interested in providing a victim impact
      statement to be submitted to the court for the sentencing of the individual whose
      bank account received your funds. The sentencing is scheduled for later this week.
      If interested in providing a statement, can you please reply to this email by
      Wednesday, March 6, 2019 and email me a victim impact statement to provide to
      the judge to review prior to imposing a sentence on the defendant as to how this
      impacted you and/or your family financially, physically, emotionally etc. You
      will also receive updated correspondence in the mail from the Southern District of
      New York after the sentencing to inform you of the case update. I appreciate any
      statement you are willing to provide. Please do not hesitate to reach out with any
      questions.

      Thank you,

      Christina L. Fox
      Special Agent
      FBI New York




      *** Please note the recent change in my email address from
                                to               All emails sent to my previous email
      address will be redirected to my new email address.***
          Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 14 of 18


From:            Nessim, Daniel (USANYS)
To:              Figueroa, Ivy (USANYS) 1
Cc:              Hellman, Matthew (USANYS); Johnson, Emily (USANYS) 2; Bagoyo, Justin (USANYS)
Subject:         FW: VICTIM IMPACT STATEMENT REQUEST (MJ)
Date:            Wednesday, March 06, 2019 3:55:10 PM


5 of 5.
 
From: Fox, Christina L. (NY) (FBI)
Sent: Wednesday, March 6, 2019 11:58 AM
To: Bagoyo, Justin (USANYS)                                   Jackson, Angela (NY) (FBI)

Cc: Hellman, Matthew (USANYS)                                         Nessim, Daniel (USANYS)
                        Johnson, Emily (USANYS) 2
Subject: FW: VICTIM IMPACT STATEMENT REQUEST (MJ)

Statement for Jankevics Sentencing this Friday
 
Christina L. Fox
Special Agent
FBI New York




*** Please note the recent change in my email address from                           to
               All emails sent to my previous email address will be redirected to my new email
address.***
 
From: JUAN MEZA
Sent: Wednesday, March 06, 2019 12:10 AM
To: Fox, Christina L. (NY) (FBI)         JUAN MEZA
Subject: Re: VICTIM IMPACT STATEMENT REQUEST (MJ)

Hi Christina it was nice to speak to you today.
 And today you make me remember few years ago when this fraud happen to me..  it was
 very frustrating time for me I own an small electrical company here in CA and I being  trying to
own mostly all my tools and equipment wish some times pay for everything is hard  , so any
ways  by the time this incident happen I need this equipment to do an electrical job so  I was
loan 75k dll from bank of America to be use on equipment for the company,  wish I still paying
for.
 so  because the limited founds I look  for the betters deals  around  and also true Ebay  
fortunately  before I make any money payments I spoke to eBay and  PayPal to make sure the
transaction and the person on the other side of transaction where legit,  I even  make a 3 way
phone call whit seller, eBay,  and myself..  eBay and PayPal agree to do the transaction they
said  seller  where just fine,.  so I did what a responsible person  should do informing my
       Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 15 of 18


concerns to eBay and PayPal .
  what  was my surprise  when the seller disconnect he's phone number   no answering to my
calls and also no shipping information ... I did   start the dispute  a soon as I could  . 
I  am a sick man married whit  wife non working taking care of my two daughters  6 and 8 at
the time  fighting type 1 diabetes and related sickness of this decease  ..  when I notice about
 this  fraud it really impact  my  health the stress and flavor of deception when up to the sky
having the sense of have to pay for a money  which  I  didn't have any more and now have to
rent a machine to perform my job,  wasn't easy at the time.
 

 I am so grateful  one because  PayPal insurance refund the money   even that this took almost
two long months  and all the paperwork submitted in order to not loose my money for timing
limits  and paperwork need it   and second because the law enforcement where able to
capture this criminals and hopefully  this crimes have a good punishment,  I know this  won't
stop all the criminals around but at least now having the police capture this ones I hope they
receive what they deserve  thank you  very much Judge  for taking the time to read   my  letter
and I know you will give a sentence  the one keep this criminals out for a while this won't
 make it up for my health  but at least some one else will be free of fraud from this criminals
 thank you   and  please keep me updated .  sincerely Juan J Meza 
 
 
 
MEZA ELECTRIC INC. 



 
 
 
 

De: Fox, Christina L. (NY) (FBI)
Enviado: miércoles, 6 de marzo de 2019 01:28 a. m.
Para:
Asunto: VICTIM IMPACT STATEMENT REQUEST (MJ)

Hi Mr. Meza,

     I am reaching out to see if you are interested in providing a victim impact statement to be
submitted to the court for the sentencing of the individual whose bank account received your funds.
The sentencing is scheduled for later this week. If interested in providing a statement, can you please
reply to this email by Wednesday, March 6, 2019 and email me a victim impact statement to provide
to the judge to review prior to imposing a sentence on the defendant as to how this impacted you
and/or your family financially, physically, emotionally etc. You will also receive updated
       Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 16 of 18


correspondence in the mail from the Southern District of New York after the sentencing to inform
you of the case update. I appreciate any statement you are willing to provide. Please do not hesitate
to reach out with any questions.

Thank you,

Christina L. Fox
Special Agent
FBI New York




*** Please note the recent change in my email address from                           to
               All emails sent to my previous email address will be redirected to my new email
address.***
       Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 17 of 18


From:            Nessim, Daniel (USANYS)
To:              Figueroa, Ivy (USANYS) 1
Cc:              Hellman, Matthew (USANYS); Johnson, Emily (USANYS) 2; Bagoyo, Justin (USANYS)
Subject:         FW: VICTIM IMPACT STATEMENT REQUEST (MJ)
Date:            Wednesday, March 06, 2019 3:55:47 PM


I was wrong. There are six emails. Here is the sixth. Thank you!
 
From: Fox, Christina L. (NY) (FBI)
Sent: Wednesday, March 6, 2019 11:54 AM
To: Bagoyo, Justin (USANYS                                    Jackson, Angela (NY) (FBI)

Cc: Hellman, Matthew (USANYS)                                         Nessim, Daniel (USANYS)
                        Johnson, Emily (USANYS) 2
Subject: FW: VICTIM IMPACT STATEMENT REQUEST (MJ)

Statement for Jankevics Sentencing this Friday
 
Christina L. Fox
Special Agent
FBI New York




*** Please note the recent change in my email address from                           to
               All emails sent to my previous email address will be redirected to my new email
address.***
 
From: smokeymcmichael
Sent: Wednesday, March 06, 2019 9:35 AM
To: Fox, Christina L. (NY) (FBI)
Subject: Re: VICTIM IMPACT STATEMENT REQUEST (MJ)

Your Honor,
This person has ruined my life.  He took my money and left me with hardly any 
retirement money. I am 72 and my wife has become legally blind and the 3900 dollars
he took from me  would help with med bills.
I know I  will never see the money again. So I hope you will show him mercy and give
give him the max the law will allow and make him pay restitution.
Regards
Joseph McMichael



Sent from my T-Mobile 4G LTE Device

-------- Original message --------
      Case 1:16-cr-00692-JMF Document 253 Filed 03/07/19 Page 18 of 18


From: "Fox, Christina L. (NY) (FBI)"
Date: 3/5/19 6:10 PM (GMT-07:00)
To:
Subject: VICTIM IMPACT STATEMENT REQUEST (MJ)

Hi Mr. McMichael,

It was a pleasure speaking with you this evening. I am reaching out to see if you are interested
in providing a victim impact statement to be submitted to the court for the sentencing of the
individual whose bank account received your funds. The sentencing is scheduled for later this
week. If interested in providing a statement, can you please reply to this email by Wednesday,
March 6, 2019 and email me a victim impact statement to provide to the judge to review prior
to imposing a sentence on the defendant as to how this impacted you and/or your family
financially, physically, emotionally etc. You will also receive updated correspondence in the
mail from the Southern District of New York after the sentencing to inform you of the case
update. I appreciate any statement you are willing to provide. Please do not hesitate to reach
out with any questions.

Thank you,

Christina L. Fox
Special Agent
FBI New York




*** Please note the recent change in my email address from                           to
               All emails sent to my previous email address will be redirected to my new
email address.***
